UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the Month of November 2013 Commission File No. 1-14742 JINPAN INTERNATIONAL LIMITED (Translation of Registrant’s Name into English) c/o Hainan Jinpan Electric Company, Ltd No. 168 Nanhai Avenue (Building No. 7), Haikou Free Trade Zone Haikou, Hainan, People’s Republic of China (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: x Form 20-F o Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: o Yes x No If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Attached hereto as Exhibit 1 and incorporated by reference herein is the press release of the Registrant, dated November 13, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JINPAN INTERNATIONAL LIMITED (Registrant) By: /s/ Mark Du Name: Mark Du Title: Chief Financial Officer Dated: November 15, 2013 Exhibit No. Description 1 Press release dated November 13, 2013 Exhibit 1 Jinpan International Reports Third Quarter 2013 Financial Results * Third quarter revenue increased 16.8% year-over-year to a record $68.7 million * Operating margin was 11.2% in the third quarter, up from 8.1% in last year’s third quarter * Third quarter net income increased 78.7% year-over-year to $7.0 million, or $0.42 per share * Raising Fiscal 2013 earnings outlook; net income expected to be in the range of $16.0 million to $16.5 million, or $0.96 to $0.99 per share Carlstadt, N.J., November 13, 2013 - Jinpan International Ltd. (Nasdaq: JST), a leading designer, manufacturer, and distributor of cast resin transformers, today reported unaudited consolidated financial results for the third quarter ending September 30, 2013. Third Quarter 2013 Results Net sales for the third quarter were $68.7 million, a 16.8% increase from $58.8 million in the same period last year. The increase was driven by robust growth in the Chinese market and a strong recovery in international sales.In the third quarter, China sales increased 14% year-over-year to $58.6 million, or 85.3% of net sales, compared to $51.6 million, or 87.8% of net sales in the same period last year. Net sales outside of China for the quarter increased 40% year-over-year to $10.1 million, or 14.7% of net sales, compared to $7.2 million, or 12.2% of net sales for the same period last year. The sales of cast resin and VPI transformers (excluding those for wind power applications), switchgears and unit substations increased 14% year-over-year to $62.8 million, or 91.4% of net sales in the third quarter, while wind energy products (cast resin transformers and VPI reactors for wind power applications) represented $5.9 million, or 8.6% of net sales during this quarter. Gross profit in the third quarter increased 21.8% year over year to $23.9 million from $19.6 million in the same period last year. Third quarter 2013 gross profit margin was 34.8%, compared to 33.3% in the prior year period, and 34.8% in the second quarter of 2013. Gross margin in the third quarter increased compared to the same period last year due to a stabilized pricing environment, favorable raw material costs, and an increased mix of international sales, which typically carry higher margins. Selling and administrative expenses in the third quarter were $16.2 million, or 23.6% of net sales, compared to $14.8 million, or 25.2% of net sales in the same period last year.Selling and administrative expenses increased from the same period last year due to higher sales volume and increased expenses associated with the newly operational Guilin facility. Operating income for the third quarter increased 60.9% to $7.7 million, or 11.2% of net sales, from $4.8 million, or 8.1% of net sales, in the same period last year. Net income for the third quarter increased 78.7% to $7.0 million, or $0.42 per diluted share, compared to $3.9 million, or $0.23 per diluted share, in the same period last year. Third quarter net income, as a percentage of net sales, was 10.1% compared to 6.6% in the same period last year. Mr. Zhiyuan Li, Chief Executive Officer of Jinpan International, stated, “We are pleased with our operating and financial results for the third quarter, during which we generated a record level of revenue and achieved double-digit operating margins.We continue to focus on the disciplined execution of our growth strategy as we ramp up our Guilin facility, develop new products, expand our international OEM business, and increase our penetration of the domestic market.” “Production of cast resin transformers and switchgear at our new facility in Guilin is ramping up nicely.We are well on track to achieve our cast resin transformer production target of 2 million to 3 million KVA from the Guilin facility during 2013.This additional capacity enabled us to achieve a historical high in revenue during the quarter.We will continue to expand production from Guilin in a measured manner over the next several quarters and anticipate steady margin expansion as capacity utilization increases.” “Our international OEM business continued its positive momentum during the third quarter, driven primarily by shipments to our largest OEM customer.We anticipate continued demand within the wind power sector well into 2014, but expect order volume could be lumpy.We made progress with our efforts to qualify with additional OEMs and remain focused on building on these partnerships to expand global reach.” “Within China, the economy is transitioning to a slower pace of growth and the government’s infrastructure investments are measured and targeted.We believe Jinpan is aligned with sectors that are poised to experience growth over the next several years, including subway projects and solar power generation projects.We are confident that our brand recognition, scale, and cost structure position us to compete favorably within the domestic market.” “At the end of September, our backlog equaled $105 million, up 1% from the prior year period and down 27.6% from the second quarter of 2013.Product shipments for several large projects were accelerated into the third quarter, which generated record revenue while also reducing our backlog.We anticipate backlog will recover over the coming quarters.” Balance Sheet As of September 30, 2013, the Company had $18.3 million in cash, cash equivalents, and short term investments, compared to $29.6 million as of December 31, 2012. The Company’s accounts receivable on September 30, 2013 totaled $151.1 million, compared to $124.6 million as of December 31, 2012.Total bank loans outstanding at September 30, 2013 were $47.9 million, compared to $44.0 million at December 31, 2012. Financial Outlook The company is adjusting its guidance for full year fiscal 2013, projecting net sales of $219 million to $222 million and net income in the range of $16.0 million to $16.5 million, or $0.96 to $0.99 per share, which represents earnings growth of approximately 14% to 17% compared to 2012. Conference Call Information Jinpan’s management will host a conference call and webcast on Thursday, November 14, 2013 at 8:30 a.m. Eastern Time.Listeners may access the call by dialing 1-888-596-2572(toll free) or 1-913-312-0961 (international). A webcast will also be available via http://public.viavid.com, with event ID: 106714. A replay of the call will be available through November 28, 2013 by dialing 1-877-870-5176, access code 1018691. ABOUT JINPAN INTERNATIONAL Jinpan International Ltd. (NASDAQ: JST) designs, manufactures, and markets electrical control and distribution equipment used in demanding industrial applications, utility projects, renewable energy installations, and infrastructure projects.Major products include cast resin transformers, VPI transformers and reactors, switchgears, and unit substations.Jinpan serves a wide range of customers in China and reaches international markets as a qualified supplier to leading global industrial electrical equipment manufacturers. Jinpan’s four manufacturing facilities in China are located in the cities of Haikou, Wuhan, Shanghai and Guilin.The Company’s manufacturing facilities in China comprise the largest cast resin transformer production capacity in that country. The Company was founded in 1993.Its principal executive offices are located in Haikou, Hainan, China and its United States office is based in Carlstadt, New Jersey.For more information, visit www.jinpaninternational.com. Safe Harbor Regarding Forward Looking Statements This press release contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on management’s current expectations and observations and involve known and unknown risks, and uncertainties or other factors not under the Company’s control, which may cause actual results, performance or achievements of the company to be materially different from the results, performance or other expectations implied by these forward-looking statements. These factors are listed from time-to-time in our filings with the Securities and Exchange Commission, including, without limitation, our Annual Report on Form 20-F for the period ended December 31, 2012 and our subsequent reports on Form 6-K.Except as required by law, we are not under any obligation, and expressly disclaim any obligation, to update or alter any forward-looking statements, whether as a result of new information, future events or otherwise. Investor Contact Information: At Jinpan International Ltd.: Mark Du Chief Financial Officer (201) 460-8778 At Tobin Tao & Company, Inc.: Mark Tobin (949) 870-9778 jinpan@tobintao.com FINANCIAL STATEMENTS FOLLOW: Jinpan International Limited and Subsidiaries Consolidated Statements of Comprehensive Income (unaudited) For the Three and Nine Month Periods Ended September 30, 2013 Three months ended Sept 30 Nine months ended
